State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518871
________________________________

In the Matter of KEVIN
   TOWNSEND,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

MICHAEL CAPRA, as Superintendent
   of Sing Sing Correctional
   Facility, et al.,
                    Respondents.
________________________________


Calendar Date:   September 16, 2014

Before:   Stein, J.P., Garry, Rose, Lynch and Devine, JJ.

                             __________


     Kevin Townsend, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Commissioner of Corrections
and Community Supervision which found petitioner guilty of
violating certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Stein, J.P., Garry, Rose, Lynch and Devine, JJ., concur.
                              -2-                  518871

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court